Exhibit 10.2
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OR CONVERSION
OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS PROVIDED BY ARTICLE IV OF THAT
CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF MARCH [__], 2009, BY AND
AMONG SUNESIS PHARMACEUTICALS, INC. AND THE PURCHASERS IDENTIFIED ON THE
SIGNATURE PAGES THERETO.
 
WARRANT NO. CSW-___
NUMBER OF SHARES: ____________
DATE OF ISSUANCE: [___________], 2009
(subject to adjustment)
VOID AFTER [___________], 200__
 



 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
Sunesis Pharmaceuticals, Inc.
 
This Certifies That, for value received, [____], or its permitted registered
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Sunesis Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), up to [____] shares of the common stock of the
Company, par value $0.0001 per share (the “Common Stock”).  This warrant is one
of a series of warrants issued by the Company as of the date hereof
(individually, a “Warrant,” and collectively, the “Warrants”) pursuant to that
certain Securities Purchase Agreement between the Company and each of the
Purchasers that is a party thereto, dated as of March 31, 2009 (the “Purchase
Agreement”).
 
1.           Definitions.  Capitalized terms used herein but not otherwise
defined herein shall have their respective meanings as set forth in the Purchase
Agreement.  As used herein, the following terms shall have the following
respective meanings:
 
(A)           “Eligible Market” means any of The NASDAQ Global Market, The
NASDAQ Global Select Market or The NASDAQ Capital Market.
 
(B)           “Exercise Period” shall mean the period ending seven (7) years
from the date hereof, unless sooner terminated as provided below.
 
(C)           “Exercise Price” shall mean $0.22 per share, subject to adjustment
pursuant to Section 4 below.
 
(D)           “Exercise Shares” shall mean the shares of Common Stock issuable
upon exercise of this Warrant.
 
(E)           “Fundamental Transaction” means (i) any consolidation or merger of
the Company with or into any other corporation or other entity or person, or any
other corporate reorganization, in which the stockholders of the Company
immediately prior to such consolidation, merger or reorganization own less than
50% of the voting power of the surviving entity immediately after such
consolidation, merger or reorganization, or the Common Stock is converted into
or exchanged for securities, cash or other property (ii) any transaction or
series of related transactions to which the Company is a party in which in
excess of 50% of the Company’s voting power is transferred other than the sale
of equity securities issued pursuant to the Purchase Agreement or (iii) any
sale, exclusive license or exclusive partnering (in either case, on a worldwide
or regional basis) of a majority or more of the assets of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(F)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(G)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(H)           “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.
 
(I)           “Trading Day” shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any Business Day.
 
(J)           “Trading Market” shall mean the OTC Bulletin Board or any Eligible
Market or any other national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
2.           Exercise of Warrant.
 
2.1           Exercise.  The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth on the signature page hereto
(or at such other address as it may designate by notice in writing to the
Holder):
 
(A)           An executed Notice of Exercise in the form attached hereto;
 
(B)           Payment of the Exercise Price either (i) in cash or by check or
(ii) pursuant to Section 2.2 below; and
 
(C)           This Warrant.
 
Execution and delivery of the Notice of Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.
 
Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within three business days from the delivery to the Company
of the Notice of Exercise, surrender of this Warrant and payment of the
aggregate Exercise Price as set forth above.  This Warrant shall be deemed to
have been exercised on the date the Exercise Price is received by the Company.
 
 
2.

--------------------------------------------------------------------------------

 
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
 
Subject to the final sentence of this paragraph, Section 2.3 below and to the
extent permitted by law, the Company’s obligations to issue and deliver Exercise
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Exercise Shares.  The Holder shall, subject to the following
proviso, have the right to pursue any remedies available to it hereunder, at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
Exercise Shares upon exercise of this Warrant as required pursuant to the terms
hereof; provided, however, that notwithstanding anything to the contrary in this
Warrant or in the Purchase Agreement, if the Company is unable to deliver
Exercise Shares upon exercise of this Warrant as required pursuant to the terms
hereof because the exercise of this Warrant is prior to the Stockholder Approval
Date (as defined in Section 2.3 below) and such exercise would result in a
violation of the Warrant Exercise Cap, the Company shall have no obligation to
pay to the Holder any cash or other consideration or otherwise “net cash settle”
this Warrant.
 
Except for cash in lieu of fractional shares as provided in Section 5, this
Warrant may not be settled by the Company for cash to the Holder in lieu of
Common Stock.
 
2.2           Net Exercise.  If during the Exercise Period the fair market value
of one share of the Common Stock is greater than the Exercise Price (at the date
of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash or by check, the Holder may, at its election, effect a “net
exercise” of this Warrant, in which event, if so effected, the Holder shall
receive Exercise Shares equal to the value (as determined below) of this Warrant
(or the portion thereof being canceled) by surrender of this Warrant at the
principal office of the Company, together with the properly endorsed Notice of
Exercise, in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:
 
X = Y (A-B)
A
 

Where X = the number of Exercise Shares to be issued to the Holder      
 
Y =
the number of Exercise Shares with respect to which this Warrant is being
exercised

 
 
A =
the Fair Market Value (as defined below) of one share of the Company’s Common
Stock (at the date of such calculation)

 
 
B =
Exercise Price (as adjusted to the date of such calculation)

 
 
3.

--------------------------------------------------------------------------------

 
 
For purposes of this Warrant, the “Fair Market Value” of one share of Common
Stock shall mean (i) the average of the closing sales prices for the shares of
Common Stock on The NASDAQ Global Market or other Eligible Market where the
Common Stock is listed or traded as reported by Bloomberg Financial Markets (or
a comparable reporting service of national reputation selected by the Company
and reasonably acceptable to the Holder if Bloomberg Financial Markets is not
then reporting sales prices of such security) (collectively, “Bloomberg”) for
the ten (10) consecutive trading days immediately prior to the Exercise Date, or
(ii) if an Eligible Market is not the principal Trading Market for the shares of
Common Stock, the average of the reported sales prices reported by Bloomberg on
the principal Trading Market for the Common Stock during the same period, or, if
there is no sales price for such period, the last sales price reported by
Bloomberg for such period, or (iii) if neither of the foregoing applies, the
last sales price of such security in the over-the-counter market on the pink
sheets or bulletin board for such security as reported by Bloomberg, or if no
sales price is so reported for such security, the last bid price of such
security as reported by Bloomberg or (iv) if fair market value cannot be
calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors of the Company in the exercise
of its good faith judgment.
 
2.3           Limitations On Exercises Subject to Stockholder Approval.  In the
event that any exercise pursuant to this Section 2 prior to the date of the
Stockholder Approval (as defined below) would result in a Holder becoming the
beneficial owner, directly or indirectly, of more than 19.99% of the aggregate
ordinary voting power represented by issued and outstanding Capital Stock (the
“Warrant Exercise Cap”), notwithstanding anything to the contrary in this
Warrant or in the Purchase Agreement, the Company shall have no obligation to
issue and deliver Exercise Shares in accordance with the terms hereof unless and
until the approval of the requisite holders of the issued and outstanding voting
capital stock of the Company shall have been attained as contemplated by the
Purchase Agreement (the
 
Stockholder Approval”).
 
2.4           Issuance Of New Warrants.  Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five (5) business days, issue and deliver to the Holder a new warrant or
warrants of like tenor, registered in the name of the Holder, exercisable, in
the aggregate, for the balance of the number of shares of Common Stock remaining
available for purchase under this Warrant.
 
2.5           Payment Of Taxes And Expenses.  The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Exercise Shares purchased
upon exercise of this Warrant and/or (ii) new or replacement warrants in the
Holder’s name or the name of any transferee of all or any portion of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance,
delivery or registration of any certificates for Exercise Shares or Warrants in
a name other than that of the Holder.  The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Exercise Shares upon exercise hereof.
 
3.           Covenants of the Company.
 
3.1           Covenants as to Exercise Shares.  The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof.  The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant.  If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will use its commercially reasonable
efforts to take such corporate action in compliance with applicable law as may,
in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes.
 
 
4.

--------------------------------------------------------------------------------

 
 
3.2           Notices of Record Date and Certain Other Events.  In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to the Holder, at
least twenty (20) days prior to the date on which any such record is to be taken
for the purpose of such dividend or distribution, a notice specifying such
date.  In the event of any voluntary dissolution, liquidation or winding up of
the Company, the Company shall mail to the Holder, at least twenty (20) days
prior to the date of the occurrence of any such event, a notice specifying such
date.  In the event the Company authorizes or approves, enters into any
agreement contemplating, or solicits stockholder approval for any Fundamental
Transaction, the Company shall mail to the Holder, at least twenty (20) days
prior to the date of the closing of such event, a notice specifying such
date.  Notwithstanding the foregoing, the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
 
4.           Adjustment of Exercise Price and Shares.
 
The Exercise Price and number of Exercise Shares issuable upon exercise of this
Warrant are subject to adjustment from time to time as set forth in this Section
4.
 
(A)           If the Company, at any time while this Warrant is outstanding, (i)
pays a stock dividend on its Common Stock or otherwise makes a distribution on
any class of capital stock that is payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
(B)           If the Company, at any time while this Warrant is outstanding,
distributes to holders of Common Stock (i) evidences of its indebtedness, (ii)
any security (other than a distribution of Common Stock covered by the preceding
paragraph), (iii) rights or warrants to subscribe for or purchase any security,
or (iv) any other asset (in each case, “Distributed Property”), then in each
such case the Holder shall be entitled upon exercise of this Warrant for the
purchase of any or all of the Exercise Shares, to receive the amount of
Distributed Property which would have been payable to the Holder had such Holder
been the holder of such Exercise Shares on the record date for the determination
of stockholders entitled to such Distributed Property.  The Company will at all
times set aside in escrow and keep available for distribution to such holder
upon exercise of this Warrant a portion of the Distributed Property to satisfy
the distribution to which such Holder is entitled pursuant to the preceding
sentence.
 
(C)           Upon the occurrence of each adjustment pursuant to this Section 4,
the Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
 
 
5.

--------------------------------------------------------------------------------

 
 
5.           Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Exercise Shares (including fractions) issuable upon exercise of
this Warrant may be aggregated for purposes of determining whether the exercise
would result in the issuance of any fractional share.  If, after aggregation,
the exercise would result in the issuance of a fractional share (a) the Company
shall, in lieu of issuance of any fractional share, pay the Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the then-current fair market value of an Exercise Share by such
fraction and (b) the number of Exercise Shares to be issued will be rounded down
to the nearest whole share.
 
6.           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes this
Warrant in accordance with the provisions of this Section 6.  Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction but prior to the Expiration Date, in lieu of the Exercise Shares (or
other securities, cash, assets or other property) purchasable upon the exercise
of the Warrant prior to such Fundamental Transaction, such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights) which the Holder would have been entitled
to receive upon the happening of such Fundamental Transaction had the Warrant
been exercised immediately prior to such Fundamental Transaction, provided,
however that in the event of a Corporate Event in which (x) the Common Stock is
converted into or exchanged for anything other than solely equity securities,
and (y) the common stock of the Successor Entity is publicly traded, then, as
part of such Corporate Event, (i) the Holder will thereafter have the right to
receive upon an exercise of this Warrant such number of shares of common stock
of the Successor Entity as is determined by multiplying (A) the number of shares
of Common Stock subject to this Warrant immediately prior to such Corporate
Event by (B) a fraction, the numerator of which is the Fair Market Value per
share of Common Stock as of immediately prior to the effectiveness of such
Corporate Event, and the denominator of which is the fair market value per share
of common stock of the Successor Entity, as determined in good faith by the
Board of Directors of the Company (using the same principles set forth in the
definition of Fair Market Value to the extent applicable), and (ii) the exercise
price per share of common stock of the acquiring or surviving company shall be
the Exercise Price divided by the fraction referred to in clause (B) above, and
in any such case, appropriate adjustment (as determined in good faith by the
Board of Directors of the Company) shall be made in the application of the
provisions set forth herein with respect to the rights and interests thereafter
of the Holder, to the end that the provisions set forth in this Section 6 shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
securities, cash or other property thereafter deliverable upon the exercise of
this Warrant. Provision made pursuant to the preceding sentence shall be in a
form and substance reasonably satisfactory to the Holder.  The provisions of
this Section 6 shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and shall be applied without regard to any
limitations on the exercise of this Warrant.
 
 
6.

--------------------------------------------------------------------------------

 
 
7.           No Stockholder Rights.  Other than as provided in Section 3.2 or
otherwise herein, this Warrant in and of itself shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.
 
8.           Transfer of Warrant.  Subject to applicable laws and any
restrictions on transfer set forth in the Purchase Agreement, this Warrant and
all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder.  The transferee shall
sign an investment letter in form and substance reasonably satisfactory to the
Company and its counsel.  Any purported transfer of all or any portion of this
Warrant in violation of the provisions of this Warrant shall be null and void.
 
9.           Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.
 
10.           Notices, Etc.  All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile to the
facsimile number specified in writing by the recipient if sent during normal
business hours of the recipient on a Trading Day, if not, then on the next
Trading Day, (c) the next Trading Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the Company at the address listed
on the signature page hereto and to Holder at the applicable address set forth
on the applicable signature page to the Purchase Agreement or at such other
address as the Company or Holder may designate by ten (10) days advance written
notice to the other parties hereto.
 
11.           Acceptance.  Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
 
12.           Governing Law.  This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of California, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.
 
13.           Amendment or Waiver.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Purchaser or
Purchasers holding or having the right to acquire, at the time of such
amendment, at least a majority-in-interest of the total Unit Shares then held by
any Purchaser.  No waivers of any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.  The Holder
acknowledges that the Purchaser or Purchasers holding or having the right to
acquire, at the time of such amendment, at least a majority-in-interest of the
total Unit Shares then held by any Purchaser have the power to bind all of the
Holders.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
7.

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of [___________], 2009.
 

  SUNESIS PHARMACEUTICALS, INC.          
 
By:
        Name:  Daniel N. Swisher, Jr.      
Title:  President and Chief Executive Officer
            Address:   395 Oyster Point Boulevard       Suite 400       South
San Francisco, CA 94080  

 
 
8.

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:           SUNESIS PHARMACEUTICALS, INC.
 
(1)           The undersigned hereby elects to purchase [____] shares of the
common stock, par value $0.0001 per share (the “Common Stock”), of SUNESIS
PHARMACEUTICALS, INC. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
[_] The undersigned hereby elects to purchase [____] shares of Common Stock of
the Company pursuant to the terms of the net exercise provisions set forth in
Section 2.2 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.
 
(2)           Please issue the certificate for shares of Common Stock in the
name of:
 
 

--------------------------------------------------------------------------------

Print or type name
 
 

--------------------------------------------------------------------------------

 Social Security or other Identifying Number
 
 

--------------------------------------------------------------------------------

 Street Address
 
 

--------------------------------------------------------------------------------

City State Zip Code
 
(3)           If such number of shares shall not be all the shares purchasable
upon the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such Warrants remaining unexercised shall be
registered in the name of and delivered to:
 
Please insert social security or other identifying number: _____________


 

--------------------------------------------------------------------------------

 (Please print name and address)
 
 

--------------------------------------------------------------------------------

 Dated:
 
(Date)
 

  _______________________________________  
(Signature)
      _______________________________________  
(Print name)

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:
 

Name: _______________________________________  
(Please Print)
    Address: _______________________________________  
(Please Print)

 
Dated:           , 20[__]
 
Holder’s Signature: __________________________
 
Holder’s Address: ___________________________
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 